¶41 (dissenting) — The majority holds the Department of Social and Health Services (DSHS) has no *463duty to ensure that foster parents are competent to control the children entrusted to them. I disagree.
Sanders, J.
*463¶42 Forty years of precedent — and plain common sense — confirm that the State assumes a parent’s duty to control children in its custody. See Evangelical United Brethren Church v. State, 67 Wn.2d 246, 259-60, 407 P.2d 440 (1965). This duty to control foster children is a “special relation” creating tort liability under the public duty doctrine. See Restatement (Second) of Torts § 316 (1965); and see Taggart v. State, 118 Wn.2d 195, 218-21, 822 P.2d 243 (1992). DSHS can and does delegate this duty to foster parents. But it retains a duty to place foster children with foster parents capable of controlling them. Cf. Peck v. Siau, 65 Wn. App. 285, 288, 827 P.2d 1108 (1992) (discussing state liability for negligent hiring and retention).
I. Background
¶43 On March 27, 1999, a gang of four young thugs— Miguel Pierre, Mychal Anderson, Pulefano Ativalu, and Michael Gallow — viciously beat 14-year-old Said Aba Sheikh. They dragged Sheikh from a parked car, pummeled him with fists and feet, repeatedly stomped on his head, and left him for dead in the parking lot of a Shell gas station. Sheikh survived the assault. But he suffered severe brain damage and permanent disability.
¶44 The ringleaders of the gang — Pierre and Anderson— were dependent children in State custody. Both lived with Emma Daniels, a single, elderly foster mother who worked full-time. See Ex. 7-542. And both were gang members with long histories of serious crime and violence, including assault, sexual abuse, burglary, car theft, and drug dealing. See Report of Proceedings (RP) at 95-100; Exs. 7-542 and 7-575. DSHS concealed those criminal histories from Daniels. See RP at 148-50, 173-74. It knew Daniels was incapable of controlling the children in her care.7 And when she con*464fessed her inability to control Pierre and Anderson, repeatedly begging DSHS to place them with another foster parent, see, e.g., RP at 59-64, 72, 147-48, 176; exs. 8-601, 7-561, it ignored her requests and even threatened to hold her responsible “if something happened to the boys due to lack of supervision.” Ex. 8-575.
II. Liability Exists under the Public Duty Doctrine Because the State Stands In Loco Parentis to Foster Children
¶45 The majority concludes that the State is not liable to Sheikh for negligently placing Pierre and Anderson with a foster parent incapable of controlling them because it has no “special relation” to foster children. Under the public duty doctrine, the State is liable for negligence only when it owes a duty specific to the injured person because “ ‘a duty to all is a duty to no one.’ ” Babcock v. Mason County Fire Dist. No. 6, 144 Wn.2d 774, 785, 30 P.3d 1261 (2001) (quoting Taylor v. Stevens County, 111 Wn.2d 159, 163, 759 P.2d 447 (1988)). But the State owes a duty specific to an injured person when it has a “special relation” to a third person who injures that person.
¶46 After lengthy analysis, the majority concludes no “special relation” exists because children are not parolees. See majority at 448-50 (discussing Taggart, 118 Wn.2d 195). While many teens might take exception, the majority is quite correct, as far as it goes.
A. The State Stands In Loco Parentis to Foster Children in Its Custody
¶47 But the State does not limit its “special relations” to parolees. It is well-settled that the State stands in loco *465parentis, or “in the place of a parent,” to minor children in its custody. “[T]he standard of care imposed upon the state in its treatment, management, and control of delinquent children committed to its custody may be likened to that of parent to child.” Evangelical United Brethren Church, 67 Wn.2d at 259-60. See also Eldredge v. Kamp Kachess Youth Servs., Inc., 90 Wn.2d 402, 408, 583 P.2d 626 (1978) (“As the court’s agent, the standard of care imposed upon Kamp is that of a parent.”). And see, e.g., Camp v. Gregory, 67 F.3d 1286, 1297 (7th Cir. 1995); P.G. v. Dep’t of Health & Human Servs., 4 P.3d 326, 332 (Alaska 2000); E.P. v. Riley, 1999 SD 163, 604 N.W.2d 7, 12; Calabria v. State, 289 N.Y. 613, 43 N.E.2d 836 (1942).
¶48 Curiously, the majority characterizes the in loco parentis relationship as “not well defined in our case law.” Majority at 454. In fact, there is little to define. A party stands in loco parentis by “acting as a temporary guardian or caretaker of a child, taking on all or some of the responsibilities of a parent.” Black’s Law Dictionary 803 (8th ed. 2004). See State v. Waleczek, 90 Wn.2d 746, 752-53, 585 P.2d 797 (1978) (following State ex rel. Gilroy v. Superior Court, 37 Wn.2d 926, 933, 226 P.2d 882 (1951)). The relationship thereby established is “undefined” only in that the duties accompanying it depend on the circumstances.
B. The Duty of a Parent To Control a Child Is a “Special Relation” under the Public Duty Doctrine
¶49 And a parent’s duty to control the conduct of a child is a canonical “special relation,” establishing liability for negligent failure to control the actions of a third party.
A parent is under a duty to exercise reasonable care so to control his minor child as to prevent it from intentionally harming others or from so conducting itself as to create an unreasonable risk of bodily harm to them, if the parent: (a) knows or has reason to know that he has the ability to control his child, and (b) knows or should know of the necessity and opportunity for exercising such control.
*466Restatement (Second) of Torts § 316 (1965). See Norton v. Payne, 154 Wash. 241, 248, 281 P. 991 (1929) (holding parent “responsible for the negligence of the parent in causing the child to become dangerous and not attempting to restrain it”); Sun Mountain Prods., Inc. v. Pierre, 84 Wn. App. 608, 615-16, 929 P.2d 494 (1997) (adopting objective standard of care for negligent supervision); Barrett v. Pacheco, 62 Wn. App. 717, 724, 815 P.2d 834 (1991); Carey v. Reeve, 56 Wn. App. 18, 22, 781 P.2d 904 (1989). Cf. RCW 4.24.190 (holding parents statutorily liable for up to $5,000 for their child’s “willful [ ] and malicious [ ]” torts, in addition to any common law liability); Cornelius J. Peck, Parental Liability for Wilful and Malicious Acts of Children, 36 Wash. L. Rev. & St. B.J. 327, 331 (1961) (emphasizing that RCW 4.24.190 “does not limit the amount of recovery against the parents for their own common law negligence”). The public duty doctrine merely asks “whether the State had a duty to the plaintiff.” Taggart, 118 Wn.2d at 218. Because the State explicitly assumes a duty, the public duty doctrine cannot absolve it of liability.
¶50 In any case, any party standing in loco parentis has a duty to control its ward. The State no more assumes “[gjeneral responsibility for the rearing of incorrigible children” than does a parent. Fowler V. Harper & Posey M. Kime, The Duty to Control the Conduct of Another, 43 Yale L.J. 886, 895 (1934). But it must “exercise the care which a reasonable parent should exercise to prevent his child from creating an unreasonable risk of harm to third persons.” Id. See, e.g., Evangelical United Brethren Church, 67 Wn.2d at 259-60; Riley, 604 N.W.2d at 12 (holding that “public duty doctrine is inapplicable” to the State’s duty to control foster children); P.G., 4 P.3d at 331 (holding State “stands in a special relationship . . . with children in need of aid who come under its supervision”). Thus, the State is “liable for the tortious conduct of a child” in its custody “if [it] know[s] of the child’s dangerous proclivity and fail[s] to take reasonable measures to control that proclivity.” Carey, 56 Wn. App. at 22 (citing Eldredge, 90 Wn.2d at 408). See also *467Riley, 604 N.W.2d at 15 n.6 (holding that the State “owed a duty to exercise reasonable care to control” a child in its custody). In fact, the State’s relation to foster children is arguably more intimate and comprehensive even than its relation to parolees. If the State has a duty to control parolees merely because it exerts limited authority over them, it certainly has a duty to control children actually in its custody.
III. The State Has a Duty To Place Children with Able Foster Parents
¶51 The majority characterizes foster parents as “independent contractors whose actions do not impose vicarious liability on the State.” Majority at 457. Fair enough. When the State places a child in its custody with a foster parent, the foster parent — not the State — occupies the in loco parentis relationship. See RCW 74.13.330. Cf. RCW 4.24.590 (“In actions for personal injury or property damage commenced by foster children or their parents against foster parents . . ., the liability of foster parents for the care and supervision of foster children shall be the same as the liability of biological and adoptive parents for the care and supervision of their children.”). Because the State lacks sufficient control over the foster parent-foster child relationship, it is not vicariously liable for a foster parent’s negligence. See, e.g., Hennig v. Crosby Group, Inc., 116 Wn.2d 131, 802 P.2d 790 (1991). But it does have a duty to inform foster parents when a foster child is dangerous, see Taggart, 118 Wn.2d at 221 (citing Johnson v. State, 69 Cal. 2d 782, 786, 447 P.2d 352, 73 Cal. Rptr. 240 (1968)), and “an ongoing duty to control” children after releasing them from its custody to their parents. See Taggart, 118 Wn.2d at 221 (citing Doe v. Arguelles, 716 P.2d 279 (Utah 1985)).
¶52 And it also has a duty to place children in its custody with an able foster parent. “Commensurate with the parental obligation to supervise a child’s activities outside the home is a duty on the part of the state not to place one of its charges with an adult that it knows will not or cannot *468exercise that responsibility.” Camp, 67 F.3d at 1296 (finding State assumes “affirmative duty to intervene” when foster parent incompetent (id. at 1295)). See also Estate of Jones v. State, 107 Wn. App. 510, 521, 15 P.3d 180 (2000) (recognizing State’s duty of careful placement). Like any general contractor, the State is directly liable for negligently supervising the work of an independent contractor. See Restatement (Second) of Torts § 343 (1965); Tauscher v. Puget Sound Power & Light Co., 96 Wn.2d 274, 281-82, 635 P.2d 426 (1981) (“An owner who employs an independent contractor is already liable to all third persons ... for negligence in the hiring of the independent contractor.”). See also Kimberly Lionel Ring, Case Note, Snow v. Nelson, 450 So. 2d 269 (Fla. 3d DCA 1984), 12 Fla. St. U. L. Rev. 935, 941 (1985) (“The negligent supervision theory is also based upon direct liability.”). Thus, it is directly liable for negligently placing Pierre and Anderson with Daniels because it knew she was unable to control them.
¶53 This duty of careful placement is fully consistent with state law. DSHS must place foster children in the least restrictive, most family-like setting in the child’s community, consistent with the child’s best interests. See 42 U.S.C. § 675(5)(A); RCW 74.13.065(2)(e), (f); RCW 13.34.136(1)-(b)(iii). Obviously, a degree of supervision calculated to discourage criminal behavior is consistent with a child’s best interests.
¶54 Oddly, the majority relies on precedents holding that the State has no duty to exercise authority it does not possess. Yes, the State has no duty to control children not in its custody. See Terrell C. v. Dep’t of Soc. & Health Servs., 120 Wn. App. 20, 84 P.3d 899 (2004). And it has no duty to control parolees it lacks effective authority to monitor. Couch v. Dep’t of Corr., 113 Wn. App. 556, 54 P.3d 197 (2002). Likewise, it has no duty of careful placement when it lacks authority to change a foster child’s placement. Stenger v. State, 104 Wn. App. 393, 404, 16 P.3d 655 (2001). Unsurprisingly, “in cases where there is no underlying statutory authority to control or take charge of the offender’s behavior, no special relationship has been imposed.” Terrell C., 120 Wn. App. at 28.
*469¶55 But the State did have the authority to place Pierre and Anderson with a different foster parent. As the majority itself recognizes, while the State cannot control the daily actions of the foster parent, majority at 455, it can remove foster children from the home and place them in an alternative setting as necessary, majority at 454. See also RCW 74.13.290-.300. The State knew Pierre and Anderson were dangerous. And it knew Daniels could not control them. It had the authority to place Pierre and Anderson with an able foster parent and a duty to do so. It chose not to exercise its authority and thereby breached its duty of careful placement.
¶56 Accordingly, I dissent.

 The youth development director of the YMCA (Young Men’s Christian Association) informed DSHS that Daniels’s home “has not been a healthy placement for Miguel [Pierre]” who was “free to come and go as he pleases and *464does not get the support necessary to receive the services he needs.” Ex. 7-535. One DSHS social worker reported that Daniels “diligently tried to work with [Pierre] to no avail.” Ex. 10-930. Another reported that “[w]ithout intensive and creative interventions, [Pierre] is in danger of becoming involved in the adult criminal system.” Ex. 10-934. Another reported that “the adolescent boys in [Daniels’s] home have taken a downward spiral in their behavior and have been involved in criminal behaviors.” Ex. 7-542. And a foster home licensor reported that “All of the youth” in Daniels’s custody “are involved in car theft and assaultive behaviors.” Ex. 7-575.